Citation Nr: 1224048	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-30 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a right knee and leg disorder, to include osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to August 1957. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the above claims. 

In September 2009, a hearing was held in St. Louis, Missouri before the undersigned Acting Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002). 

In December 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for (1) bilateral hearing loss and (2) a right knee and leg disorder, to include osteoporosis, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The Veteran experienced noise exposure during service, and the evidence is at least in a state of relative equipoise in showing that symptoms of tinnitus have been continuous since service separation.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

A veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease).

A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In the present case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim, for the following reasons.  

First, the evidence of record demonstrates an injury during service.  In particular, the Veteran testified at his Board hearing that he was exposed to noise during his service, including weapons fire during Marine Corps basic and advanced combat training.  He also testified that he had exposure to loud noise from various types of heavy equipment in connection with his attachment to the 1st Shore Party Battalion while at Camp McGill, Japan, and his exposure to maneuver fire and helicopters for one month while on board an aircraft carrier.  

The Board finds that the Veteran's assertions are competent and credible evidence of noise exposure during service.  See Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Charles, 16 Vet. App at 374-75.  Moreover, his exposure to weapons fire is consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Finally, his service treatment records (STRs) document his service at Camp McGill, Japan, dated from May to November 1956.  While there are no records that substantiate his duty aboard a ship, the Board finds that such service is also consistent with his attachment to a shore party battalion and his service in Japan.  See 38 U.S.C.A. § 1154(a).  

For these reasons, the Board finds that the evidence of record shows noise exposure during service.  See Davidson, 581 F.3d at 1316. 

With respect to continuity of symptomatology, the evidence of record contains conflicting statements regarding whether the Veteran has had symptoms of tinnitus chronic during service or continuously thereafter.  

In particular, the Veteran informed a VA examiner in September 2005 that he had occasional, bilateral buzzing tinnitus with unclear onset beginning around approximately 10 to 20 years prior (occurring in approximately 1985 to 1995).  The Board notes that the Veteran's statement tends to weigh against the claim as it relates symptoms of tinnitus beginning many years after service.  See, e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In contrast, the Veteran has submitted numerous lay testimonial statements, including his own statements and statements from his wife and a friend, indicating that he has had, for instance, "problems hearing" (see a February 17, 2011 statement) since service or proximate in time to service.  This evidence tends to support the claim as it demonstrates nearly continuous symptoms since service.  The Board acknowledges that these lay testimonial statements refer simply to "hearing"; they do not expressly identify symptoms involving tinnitus.  Nonetheless, it is unreasonable in this case to assume that such statements do not also refer to tinnitus, when considering the nonspecific use of the term "hearing" in these statements, which could relate to either hearing acuity or tinnitus, or both.  Accordingly, the Board finds that these statements indicate that the Veteran has had continuous symptoms of tinnitus since service.  

After considering this conflicting lay evidence, the Board finds more persuasive the evidence indicating continuous symptoms since service.  In this regard, although the Veteran's own lay statements conflict with each other, those of his friend and his wife do not contain any internal contradiction.  Rather, they unequivocally identify symptoms since nearly proximate in time to the Veteran's service.  Such statements are credible and competent evidence of such.  See Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Thus, this lay evidence is at least as in a state of relative equipoise in showing that the Veteran has had continuous symptoms of tinnitus since service.  See 38 C.F.R. § 3.303(b).  

The Board notes that this competent and credible evidence of continuous symptoms since service satisfies the final two elements of the claim of service connection, involving the existence of a present disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (b); Charles, 16 Vet. App at 374-75; see also Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board recognizes that a VA examiner reviewed the case in March 2012 and concluded that the Veteran's tinnitus is not caused by or a result of his service, to include as due to acoustic trauma associated with small arms fire.  The VA examiner supported this determination by noting that there was a significant delay in symptoms, and the only complaint was associated with cerumen impaction.  

The Board finds that this March 2012 VA examiner's opinion is nonprobative because the VA examiner impermissibly relied on the lack of documented tinnitus symptoms during service as a basis for reaching an unfavorable conclusion.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011) (explaining that an absence of evidence should not be considered substantive negative evidence).  Thus, it is nonprobative and does not controvert the otherwise competent and credible evidence of continuous tinnitus symptomatology since service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the foregoing, the Board finds that the evidentiary record is at least in a state of relative equipoise in showing that the Veteran at least as likely as not has a current disability manifested by tinnitus due to noise exposure during service.  For these reasons, the Board finds that by resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; see Davidson, 581 F.3d at 1316.  Therefore, the claim is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


ORDER

Service connection for tinnitus is granted.  



REMAND

After a careful review of the record, the Board finds that further development is necessary regarding the claims of service connection for hearing loss and a right knee and leg disorder, to include osteoporosis.  

First, regarding the claimed bilateral hearing loss, the Board finds that remand is necessary to afford the Veteran a new VA examination.  This claim was previously before the Board in December 2010, at which time the Board detailed the Veteran's assertion that he has a hearing loss disability due to noise exposure during service, including weapons fire during basic and advanced combat training; from various types of heavy equipment while attached to the 1st Shore Party Battalion while at Camp McGill, Japan;  and from maneuver fire and helicopters for one month while on board an aircraft carrier.  The Board in December 2010 found that the Veteran's description of his exposure to noise was consistent with the places, types, and circumstances of his service, as shown by the service records.  

The Board in December 2010 accordingly determined that the Veteran should be afforded an examination in light of an inadequate prior examination in September 2005.  The Board made clear that the September 2005 VA examination was inadequate because the VA examiner's opinion was based on an inaccurate or incomplete assessment of the record, particularly the degree of noise exposure during the Veteran's service and the long-term nature of his complaints.  The Board therefore directed the RO to afford the Veteran a VA examination to address whether he may have a current hearing loss disability due to his conceded noise exposure during service.  The Board directed that the VA examiner be made aware of the Veteran's history of noise exposure (as documented immediately above).

On remand, the Veteran was afforded a new VA examination in January 2011.  After diagnosing mild-to-moderately severe hearing loss in both ears, the VA examiner explained that an opinion could not be rendered regarding the Veteran's hearing loss because the claims file had not been made available for review.  

Shortly thereafter, in May 2011, the Veteran's claims file was sent to the same VA examiner.  On review, the VA examiner found that the Veteran had normal whisper test bilaterally at service entrance and discharge, and he did not serve in direct combat or a job with routine, excessive noise exposure.  Rather, the VA examiner observed, the Veteran gave a history at the last VA examination of only one month of noise exposure.  The VA examiner also found that there were no complaints of hearing loss in the Veteran's records.  Therefore, the VA examiner concluded, due to the lack of documentation to support a claim of hearing loss in the service, it was not at least as likely as not that the Veteran's hearing loss is service-related.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with all remand orders.  Where any remand order was not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).   

Here, the Board finds that the January 2011 VA examination and May 2011 addendum are not in substantial compliance with the December 2010 Board remand directives.  Most significantly, the RO did not inform the VA examiner of the details of the Veteran's noise exposure during service, which was specifically directed in the Board's December 2010 remand.  The RO's examination request simply informed the VA examiner that "exposure to noise during service has been conceded, and that the Veteran has reported a continuity of symptoms since service."  Thus, the RO's examination request was not in substantial compliance with the Board's remand directives.  

This deficiency is significant because the January 2011/May 2011 VA examiner, as with the September 2005 VA examination, impermissibly relied on a perceived lack of extensive noise exposure during service as a basis for reaching an unfavorable conclusion.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011) (explaining that an absence of evidence should not be considered substantive negative evidence).  

Because the record is otherwise inaccurate to decide the matter, remand for a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In making this determination, the Board recognizes that a private medical professional in June 2009 cited the Veteran's history of in-service noise exposure, and then indicated that his moderate to severe high frequency SNHL bilaterally is "typical of noise exposure."  Although this opinion appears favorable to the claim, the Board may seek further evidentiary development if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  Here, the private physician's June 2009 statement is not sufficient to decide the case.  Most significantly, the physician's opinion does not directly or clearly relate the Veteran's in-service noise exposure to his hearing loss.  Although the private physician may have intended to express such a relationship, this is not clear from the June 2009 statement, which limits the probative weight of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the Board is, in its lay capacity, unable to draw such an inference from the private physician's statement.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  

With regard to the claimed right knee and leg disorder, to include osteoporosis, the Board initially wishes to make clear that the scope of the claim is found to reasonably encompass any orthopedic disorder involving the right knee and/or leg.  Such a finding is consistent with the Veteran's own broad statements describing his claim, wherein he identified his claim as involving the knee and leg, to include due to trauma or due to osteoporosis.  Moreover, the medical evidence of record, particularly a September 2005 VA examination, reflects diagnoses of right knee sprain and osteoporosis.  Thus, the scope of the claim is not limited to a claim of service connection for osteoporosis alone, but also encompasses a claim of service connection for any orthopedic disorder of the right knee and leg.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

In this regard, by way of history, the Veteran's service treatment records (STRs) show that the Veteran's bilateral lower extremities were clinically evaluated as normal upon service entrance.  Thus, his right knee is presumed sound upon entry into service.  38 U.S.C.A. § 1111 (West 2002).  The STRs subsequently document treatment throughout August 1955 and November 1955 for symptoms found to likely be low grade synovitis.  On physical examination at discharge in March 1957, the right lower extremity was found to be "normal."  

The Veteran maintains that his symptoms continued after service.  

He underwent a VA examination in September 2005 to address the medical questions raised by the case.  At the examination, the Veteran gave a history of knee pain since an injury at age 12.  He also informed the VA examiner that his knees had been painful during service, but he sought treatment only one time because he felt nothing would be done.  The VA examiner noted the November 1955 service records regarding knee pain, including a referral to an orthopedist.  The VA examiner also noted that the Veteran had previously had bone density studies (presumably after service), which were subnormal.  

Based on the examination results, the September 2005 VA examiner diagnosed right knee sprain and osteoporosis.  The VA examiner then explained that osteoporosis is a systemic condition, which affects all bones when present, but is more manifest in some for a variety of reasons.  The VA examiner went on to explain that osteoporosis is a disease of old age and female gender, barring some gross systemic illness.  According to the VA examiner, the instant Veteran was in his teens and was not otherwise sick when he was in service; he did not have osteoporosis; his knee pain during service had nothing to do with osteoporosis; and his current knee pain is also not due to osteoporosis.  The VA examiner noted that the Veteran's X-rays were reported normal.  Therefore, the VA examiner concluded, it is less likely than not that the Veteran's knee condition during active duty was related to his current knee condition or osteoporosis.  
 
After careful consideration, the Board finds that this September 2005 VA examination is inadequate to decide the case.  Specifically, although the VA examiner extensively discussed why the Veteran's in-service knee pain could not be related to his current osteoporosis, the VA examiner did not correspondingly explain why the Veteran's in-service knee synovitis could not be related to his current knee sprain.  The VA examiner's opinion on this question is cursory and conclusory.  Thus, it is insufficient to decide the matter.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Accordingly, upon remand, the Veteran should be afforded a new VA examination to address the medical questions raised by the case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As a final matter, the Board notes that the RO attempted to obtain the Veteran's (SSA) records upon remand, as directed by the Board.  The SSA responded in January 2011 that the Veteran's SSA records had been destroyed.  The RO subsequently informed the Veteran of the SSA's response by a February 2011 letter; he responded in March 2011 informing the RO that he no longer had copies of his SSA records.  

In light of this development, the Board finds that there was substantial compliance with the December 2010 remand directive instructing the RO to attempt to obtain the Veteran's SSA records.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.  No further development is indicated in this regard.  See 38 C.F.R. § 3.159(e).  

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to undergo an appropriate VA audiological examination to determine the nature and likely etiology of the claimed bilateral hearing loss.

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current hearing loss disability, if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

For purposes of making this determination, the examiner should accept as true that the Veteran had extensive noise exposure during service involving exposure to weapons fire during Marine Corps basic and advanced combat training; from various types of heavy equipment in connection with his attachment to the 1st Shore Party Battalion while at Camp McGill, Japan; and to maneuver fire and helicopters for one month while serving on board an aircraft carrier.  The examiner should also accept as true that the Veteran did not have any significant post-service occupational or recreational noise exposure.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current bilateral hearing loss disability to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed right knee and leg disorder, to include osteoporosis.

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current right knee and leg disorder, to include knee sprain and osteoporosis, if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.   

The examiner is requested to provide a separate opinion addressing osteoporosis and right knee sprain, if indicated.  The examiner is also asked to address the service treatment records from August 1955 and November 1955 showing treatment for symptoms diagnosed as low grade synovitis.  Furthermore, for purposes of making this determination, the examiner should accept as true that the Veteran's right knee was clinically normal upon entry into active duty service.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the remanded claims of service connection with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


